Seevers, J.
i criminal intóxfoatiñg liquors. The only evidence in relation to a sale of intoxicating liquors by defendant, or of his keeping such liquors f°r sa^e> ^ie testimony of one Mendenhall, and *s as follows: “ I am selling drugs for defendant pn Bloomfield, Davis county, Iowa, and have been since February 15, 1875, at his store; I sold at that store a half-pint of whiskey with cinchona in it to T. O. Walker; I never sold any other kind of liquor there nor at any other time than that; -it was before February 23, 1875; nor I never saw any other liquor, of any kind, sold there by anybody else at any other time.”
It will be seen there was no evidence tending to show that defendant knew of this sale, or that he kept intoxicating liquors for sale, or that there was any such in 1ns possession or kept by him for any purpose. It is true the witness sold, in defendant’s store, a half-pint of whiskey to Walker, but for aught that appears the witness may have brought it there in his pocket. The evidence fails to show there was ever any other liquor in the defendant’s store or building than that sold by the witness to Walker. It is true that, if intoxicating liquor is found in the possession of the accused in any place except his private dwelling house, it is presumptive evidence such liquor was kept or held for sale contrary to law. Code, Sec. 1542; State v. Norton, 41 Iowa, 430. But there was no evidence tending to show that there was any such liquor in the defendant’s possession, or under his control.
Reversed.